Citation Nr: 0011732
Decision Date: 05/03/00	Archive Date: 09/08/00

DOCKET NO. 96-02 602               DATE MAY 03, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitled to an increased (compensable) disability rating for low
back scar, residual of removal of nevus.

REPRESENTATION

Appellant represented by: Disabled American Veterans

INTRODUCTION

The veteran served on active duty from December 1983 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a July 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Oakland, California (the
RO) which granted service connection for a scar of the left
shoulder, residual of removal of nevus, and established a
noncompensable disability rating. Thereafter, the veteran clarified
that the scar on his back was not in the

region of his shoulder, but was in the low back region; the RO
subsequently altered the rating to reflect this.

In September 1998, the Board remanded the veteran's claim for
further evidentiary development, which will be described in greater
detail below. 1 In August 1999, the RO issued a Supplemental
Statement of the Case which continued to deny the veteran's claim.
The veteran's claims folder was subsequently returned to the Board.

FINDING OF FACT

The veteran's service-connected low back scar is not tender and
painful on objective demonstration and does not limit function.

CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's
service-connected low back scar have not been met. 38 U.S.C.A. 1155
(West 1991); 38 C.F.R. 4.31, 4.118, Diagnostic Codes 7803, 7804,
7805 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his
service-connected scar, which is currently evaluated as
noncompensably disabling. In essence, he contends that the scar is
painful at times.

----------------------------------------------------------
1 The veteran also appealed a December 1995 RO rating decision
which denied service connection for residuals of a left shoulder
injury. In its September 1998 decision, the Board denied the claim
as not being well grounded.

2 - 

In the interest of clarity, the Board will first review the law, VA
regulations, and other authority which may be relevant to this
claim; then briefly describe the factual background of this case;
and finally analyze the claim and render a decision.

Relevant law and regulations

Evaluation of increased rating claims - in general

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. 3.321(a) and Part 4. Separate
diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55 (1994). In Fenderson v. West, 12 Vet. App. 119 (1999), the
Court held that evidence to be considered in the appeal of an
initial assignment of a rating for a disability was not limited to
that reflecting the then- current severity of the disorder.

Rating scars

The veteran's service connected low back scar is currently assigned
a noncompensable evaluation under 38 C.F.R. 4.118, DC 7805 (1999).
Diagnostic Code 7805 provides that a rating for scars is based upon
the limitation of function of the affected part.

Also for consideration are 38 C.F.R. 4.118, DC 7803, which provides
that superficial, poorly nourished scars with repeated ulcerations
warrant a 10 percent evaluation, and 38 C.F.R. 4.118, DC 7804,
which calls for a 10 percent evaluation for superficial scars which
are tender and painful on objective demonstration.

- 3 - 

A zero percent disability rating will be assigned when the
requirements for a compensable evaluation are not met. 38 C.F.R.
4.31 (1999).

The well grounded claim requirement

The initial inquiry as to any issue presented on appeal is whether
the claim i.s well grounded. See 38 U.S.C.A. 5107(a). A well
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation. Murphy v. Derwinski, 1 Vet.
App. 78, 80 (1990).

The United States Court of Appeals for the Federal Circuit has held
that "a well grounded claim is a plausible claim, one that appears
to be meritorious on its own or capable of substantiation. Such a
claim need not be conclusive but only possible to satisfy the
initial burden 5107(a)." Epps v. Gober, 126 F. 3d 1464, 1468 (Fed.
Cir. 1997)

Factual background

The veteran's service medical records show that he had several nevi
removed during service. However, it is not clear when a nevus on
the veteran's back was removed. The veteran's examination report at
discharge did not identify any specific findings relative to scars
on the veteran's low back or shoulder. On his claim for benefits,
the veteran identified a nevusectomy at the left shoulder in 1993.

In a February 1995 report of VA examination, the examiner did not
note any scar or abnormality of the veteran's skin relative to
either the back or shoulder area. No findings relative to any scars
on the shoulder or back were made.

Notwithstanding the lack of reported findings on examination, the
RO granted service connection for a left shoulder scar, residual of
the removal of a nevus, and established a noncompensable rating.
The veteran later clarified that the scar was located in the low
back region, and not on the left shoulder, and the RO changed the

- 4 - 

designation of the scar to one on the low back. The veteran also
requested a compensable evaluation for the service-connected scar.

In an August 1998 informal hearing presentation, the veteran's
representative argued that the denial of a compensable evaluation
for the veteran's service-connected scar is based on insufficient
evidence. The Board agreed and remanded the veteran's claim for
additional evidentiary development. Specifically, the veteran was
to be contacted by the RO and asked to provide information
concerning any treatment he had received for the service-connected
scar. The veteran did not provide any such information. The veteran
was also to be scheduled for a VA examination of the scar. The
examination was completed in June 1999.

During the June 1999 VA examination, the veteran reported that he
worked as an engineer in applied materials. He reported no problem
with the scar other than sensitivity in the area of the scar. He
reported that his symptoms included pain at the site of the scar
occasionally, when he received a "direct hit". On physical
examination, a circular, non-disfiguring, nonadherent, nontender,
slightly depressed 1 x 1 cm. scar was identified.

Analysis

Initial matters - well groundedness of the claim/duty to
assist/standard of proof

As an initial matter, the Board finds that the veteran's claim is
well grounded within the meaning of 38 U.S.C.A. 5107(a). When a
veteran is awarded service connection for a disability and appeals
the RO's rating determination, the claim continues to be well
grounded as long as the claim remains open and the raising schedule
provides for a higher rating. See Shipwash v. Brown, 8 Vet. App.
218, 224 (1995).

Because the claim is well grounded, VA has a duty to assist the
veteran with the development of evidence to support his claims. 38
U.S.C.A. 5107(a). In this case, there is ample medical and other
evidence of record. The case was remanded

- 5 -

in September 1998 so that additional evidentiary development could
be completed; this was indeed accomplished. It is noted that the
veteran was invited to identify additional medical evidence
pertinent to this issue. He did not do so. The veteran has been
provided with a full opportunity to present evidence and argument
in support of this claim. There is no indication that there are
additional records which have not been obtained and which would be
pertinent to the present claim Thus, the Board finds that no
further development is required in order to comply with VA's duty
to assist as mandated by 38 U.S.C.A. 5107(a).

Once the evidence has been assembled, it is the Board's
responsibility to review all of the evidence of record. 38 U.S.C.A.
7104(a). When there is an approximate balance of evidence regarding
the merits of an issue material to the determination of the matter,
the benefit of the doubt in resolving each such issue shall be
given to the claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R.
3.102, 4.3 (1999). In Gilbert v. Derwinski, 1 Vet. App. 49, 53
(1990), the Court stated that "a veteran need only demonstrate that
there is an "approximate balance of positive and negative evidence
in order to prevail." To deny a claim on its merits, the evidence
must preponderate against the claim. Alemany v. Brown, 9 Vet. App.
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the veteran has stated that his scar is productive
of occasional pain. However, on VA examination, the examining
physician reported no objective evidence of any tenderness or pain
associated with the service-connected scar. Furthermore, there has
been no evidence presented showing that the service-connected scar
is poorly nourished or have been productive of repeated ulceration.
There is no evidence of any limitation of motion associated with
the scar.

The evidence in support of the veteran's claim for a compensable
evaluation consists solely of statements he has made in his own
behalf that his scar is sensitive at times. As discussed above,
there is no objective evidence of pain or tenderness, limitation of
function associated with the scar, of a poorly nourished scar with

- 6 -

repeated ulcerations, which are findings required for a compensable
evaluation pursuant to 38 C.F.R. 4.118, Diagnostic Codes 7803
through 7805. The Board finds that the veteran's allegations of
occasional sensitivity are of less probative value than the
clinical examination findings. The Board finds particularly
probative the June 1999 VA examination finding that the scar was
nontender.

The Board has considered the application of Fenderson v. West, 12
Vet. App. 119 (1999), and finds that the currently assigned
disability rating reflects the level of the veteran's disability
from the date of his initial claim, June 1994. It appears that the
veteran's service-connected scar has not appreciably changed since
that time. Cf. 38 C.F.R. 3.400(0). Therefore, staged ratings are
not required.

Extraschedular rating

In the August 1999 Supplemental Statement of the Case, the RO
considered and rejected the possibility of assigning an
extraschedular rating for the veteran's service-connected scar. The
Board believes that this matter must be addressed in this decision.
See Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell stands for
the proposition that the Board may consider extraschedular ratings.
Bagwell left intact a prior holding in Floyd v. Brown, 9 Vet. App.
88, 95 (1996) which found that when an extraschedular grant may be
in order, that issue must be referred to those "officials who
possess the delegated authority to assign such a rating in the
first instance," pursuant to 38 C.F.R. 3.321 (b). See also
VAOPGCPREC 6-96 [finding that the Board may consider extraschedular
ratings, provided that the RO has fully adjudicated the issue and
followed appropriate appellate procedure]. In this case, the RO has
duly adjudicated the issue of entitlement to an extraschedular
rating. Cf Bernard v. Brown, 4 Vet. App. 384 (1993).

Ordinarily, the VA Rating Schedule will apply unless there are
exceptional or unusual factors which would render application of
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57,
60 (1993). 38 C.F.R. 3.321(b)(1) (1999) provides that, in
exceptional circumstances, where the schedular evaluations are
found to be inadequate, a veteran may be awarded a rating higher
than that

- 7 - 

encompassed by the schedular criteria. According to the regulation,
an extraschedular disability rating is warranted upon a finding
that "the case presents such an exceptional or unusual disability
picture with such related factors as marked interference with
employment or frequent periods of hospitalization that would render
impractical the application of the regular schedular standards."

The veteran has not identified any specific factors which may be
considered to be exceptional or unusual, and the Board has been
similarly unsuccessful. "An exceptional case includes such factors
as marked interference with employment or frequent periods of
hospitalization as to render impracticable the application of the
regular schedular standards." Fanning v. Brown, 4 Vet. App. 225,
229 (1993).

The medical evidence of record reveals that the service-connected
scar has not resulted in hospitalization or that it markedly
interferes with the veteran's employment. Indeed, there is no
indication that the veteran has received any treatment for the
scar, such less been hospitalized for it. The medical evidence,
which has been reported above, indicates that the effects of the
scar are negligible.. There is no evidence that this disability
interferes with his employment. There has been produced no other
evidence suggesting that the veteran's low back scar presents an
exceptional or unusual disability picture.

In short, there is no evidence of record indicating that an
extraschedular rating should be granted in this case. Accordingly,
an extraschedular rating is denied.

In conclusion, the Board finds that the weight of the evidence is
against the claim for a compensable rating for the veteran's low
back scar. See Gilbert, 1 Vet. App. at 54 and Alemany, 9 Vet. App.
at 519. The benefit sought on appeal is accordingly denied.

8 -

ORDER

Entitled to an increased disability rating for the
service-connected low back scar is denied.

Barry F. Bohan 
Member, Board of Veterans' Appeals

 - 9 -



 
